Citation Nr: 0805775	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected nummular eczema.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected gout.

3.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer.

4.  Entitlement to a compensable evaluation for hemorrhoids 
with pruritus ani.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran perfected an appeal in regard to the issues on 
appeal in April 2006.  The veteran noted that he wanted a 
Travel Board hearing in his case.

The RO wrote to the veteran to inform him of the option to 
elect to have a hearing via a video conference in lieu of the 
Travel Board hearing in May 2006.  The letter informed the 
veteran that if he still desired to have the Travel Board 
hearing, he did not have to do anything and he would remain 
on the list of individuals for such a hearing.  The veteran 
did not respond to the letter.

The veteran's appeal was certified to the Board in November 
2006.  However, no hearing had been scheduled in his case 
prior to that action.

The veteran's representative submitted a statement confirming 
the veteran's desire to have a Travel Board hearing in this 
case in February 2008.  The veteran's case must be remanded 
to the RO to wait his being scheduled for a Travel Board 
hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge in accordance with standard 
practices for those on the hearing 
waiting list.  He should be given an 
opportunity to prepare for the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

